Citation Nr: 1411217	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-46 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for an acquired psychiatric disorder other than anxiety disorder, not otherwise specified (NOS), to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to January 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).

When this case was previously before the Board in August 2013, it was remanded for additional evidentiary development; it has since been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further development is warranted before it decides this appeal.

The Veteran contends that he was exposed to acoustic trauma during his period of service and that hearing loss and tinnitus resulted.  The Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a) (2).  In addition, the October 2007 VA examination found the Veteran to have bilateral hearing loss by VA standards.  See 38 C.F.R. § 3.385.

In the Board's August 2013 remand, it stated that service treatment records showed a drop in the Veteran's hearing acuity in the right ear from enlistment to separation but neither audiogram showed bilateral hearing loss by VA standards.

Subsequently, this appeal was processed using the Virtual VA paperless claims processing system and all paper files were transferred to electronic format. 

In response to the Board's remand, the Veteran was afforded a VA examination in October 2013 in which the VA examiner stated that the pre-induction physical of "24 April 71 (?)" was illegible in the electronic system; without a legible view of the entrance test he could not state that there was a shift in hearing for the Veteran.  The examiner stated that if a legible view of the Veteran's entrance test could be obtained, his provided opinion could change.

Review of the April 1971 pre-induction examination shows that a considerable portion of it is illegible, possibly due to the transfer method from paper to electronic format.  On remand, a legible copy of this record should be obtained and associated with the claims folder, unless it is determined, and documented in the claims file, that the defect lies with the record on file and legible copies cannot be made.  38 U.S.C.A. § 5103A (b) (3), (c) (3); 38 C.F.R. § 3.159(c) (2), (3).

Finally, the Board noted in the August 2013 remand that the grant of service connection for anxiety disorder, NOS, did not constitute a full grant of the benefits sought on appeal as to the claim for service connection for an acquired psychiatric to include PTSD.  Therefore, the issue of entitlement to service connection for an acquired psychiatric disorder other than anxiety disorder, NOS, to include PTSD must be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a legible copy of the illegible April 1971 pre-induction examination currently present in the electronic claims folder.

Efforts to obtain the foregoing record must continue until it is determined that it does not exist or that further attempts to obtain it would be futile.  If appropriate, a finding of futility should be made.  Otherwise, the non-existence or unavailability of such record must be verified by each Federal department or agency from whom it was sought and this should be documented for the record.

2.  Thereafter, if a legible copy of the April 1971 pre-induction examination is obtained, the VA examiner who conducted the October 2013 VA examination should be requested to review the electronic claims folder, to include the pre-induction examination, and provide an addendum in which he responds in the affirmative or the negative to the following question: whether there is a 50 percent or better probability that the Veteran's hearing loss disability and tinnitus are etiologically related to his active service. 

The rationale for all opinions expressed must also be provided. 

If the October 2013 examiner is unavailable, the electronic claims folder should be reviewed by another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  Then, adjudicate the issue of service connection for an acquired psychiatric to include PTSD, other than anxiety disorder NOS, in light of all pertinent evidence and legal authority.  Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order. 

4.  Then, readjudicate the appellant's claims for service connection for hearing loss disability and tinnitus.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

